Citation Nr: 0735146	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a urinary tract 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.  The veteran also served in the United States Naval 
Reserve upon discharge from active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision, which denied 
the veteran's application to reopen a claim for service 
connection for a urinary tract condition.  This issue was 
reopened and remanded in a November 2005 Board decision.  

In August 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Roanoke, Virginia RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the November 2005 remand, the Board ordered that an 
appropriate Veterans Claims Assistance Act of 2000 (VCAA) 
letter be sent to the veteran in connection with his claim of 
entitlement to service connection for an urinary tract 
condition, consistent with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A December 13, 2005, letter was sent to the veteran.  
However, this letter was inadequate in that it did not meet 
the above requirements.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in 
light of the fact that the veteran was not given adequate 
VCAA notice, as directed in the November 2005 remand, the 
Board finds that the remand directives have not been 
substantially complied with, and that a new remand is 
required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist, particularly in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the May 2007 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

